UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-16749 GeoPetro Resources Company (Exact name of registrant as specified in its charter) California 94-3214487 (State of incorporation) (IRS Employer Identification Number) 150 California Street, Suite600 San Francisco, CA (Address of principal executive offices) (Zip Code) (415) 398-8186 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx Noo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNox. There were 45,478,101 shares of no par value common stock outstanding on November14, 2012. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24 2 PARTI. FINANCIAL INFORMATION Item1. Financial Statements GEOPETRO RESOURCES COMPANY UNAUDITED CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Trade accounts receivable—oil and gas sales — Accounts receivable—other Prepaid expenses Total current assets Oil and gas properties, at cost (full cost method) Unproved properties Proved properties Gas processing plant, at cost Less—accumulated depletion, depreciation, and impairment (41,782,583 ) (40,823,082 ) Net oil and gas properties Furniture, fixtures and equipment, at cost, net of depreciation Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Trade payables $ $ Current portion of notes payable Notes payable – related party — Interest payable Dividends payable Taxes payable Royalty owners payable Total current liabilities Long Term Notes Payable Asset Retirement Obligations Other Long Term Liabilities Total Liabilities Shareholders' Equity Series B preferred stock, no par value; 7,523,000 shares authorized; 5,423,000 shares issued and outstanding. Liquidation preference of $4,067,250. Common stock, no par value; 100,000,000 shares authorized; 45,478,101 and 44,253,101 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively. Additional paid-in capital Accumulated deficit (49,072,092 ) (45,468,931 ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes to these unaudited consolidated financial statements 3 GEOPETRO RESOURCES COMPANY UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, Revenues Natural gas sales $
